Citation Nr: 1746696	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-47 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for chronic prostatitis, to include post-operative residuals (voiding dysfunction), and to include as secondary to prostate cancer.

2. Entitlement to service connection for entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), mild neurocognitive disorder, and depressive disorder.

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

(The issue of entitlement to service connection for residuals of prostate cancer will be addressed in a separate Board decision issued at a later date.)


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011, February 2016, and January 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, and the evidence that shows that in addition to Veteran's asserted PTSD, the Veteran has a diagnosis of depressive disorder and mild neurocognitive disorder, the Board has recharacterized the issue on appeal, as reflected on the title page.

In July 2015, the Board issued a decision in which, in relevant part, the Board remanded the issues of service connection for prostate cancer and for PTSD. Primarily, the Board notes that testimony regarding the issue of entitlement to service connection for prostate cancer was previously heard at a hearing before another Veterans Law Judge (VLJ). Therefore, the issue of entitlement to service connection for prostate cancer will remain with the VLJ who heard testimony on the matter. Secondly, pertaining to the issue of entitlement to service connection for prostate cancer, the Board notes that the matter has not been readjudicated and recertified to the Board following its July 2015. As will be discussed further below, the Board finds that although the issue of service connection for chronic prostatitis has been certified to the Board for adjudication, such is inextricably intertwined with the Veteran's claim of entitlement to service connection for prostate cancer. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As for the issue of entitlement to service connection for PTSD, the Board notes that in July 2015, the Board remanded the matter for the RO to issue a statement of the case (SOC). See Manlicon v. West, 12 Vet. App. 238 (1999). Although the RO has provided the Veteran and his representative the requested SOC, the Board finds that additional development and adjudication is necessary.

In a February 2014 VA Form 21-22, the Veteran revoked the Veterans of Foreign Wars of the United States as his representative. In an October 2016 correspondence, VA notified the Veteran that it had received his withdrawal of representation and that VA no longer had record of an appointed service organization or representative to assist him. Therefore, the Veteran is unrepresented in the current matter.

The Board further notes that the Veteran was furnished an SOC on the issues of entitlement to service connection for PTSD and to a TDIU, dated January 23, 2017. However, in a March 30, 2017 VA Form 9, the Veteran asserts that he first received the SOC on March 28, 2017, and provided an envelope from the RO that indicates that the SOC was not mailed until March 22, 2017. Therefore, the Veteran contends that his VA Form 9, Formal Appeal, was timely filed. 

The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties." Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). To overcome the presumption of regularity and shift the burden to VA to prove that postal employees, as government officials, did not timely deliver the SOC, the Veteran must submit "clear evidence" indicating that the postal employees erred in their handling of his mail. See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifts to the claimant to show the contrary). In this case, the Veteran has provided clear evidence indicating untimely delivery of the mailed SOC, and therefore, the presumption of regularity is rebutted. The Board finds that the Veteran's matter is properly before the Board on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Chronic Prostatitis

As noted in the Introduction, in July 2015, the Board remanded the issue of entitlement to service connection for prostate cancer, to include as due to asserted exposure to Agent Orange, for additional development and adjudication. Subsequently, the Veteran filed a claim for entitlement to service connection for chronic prostatitis, to include as secondary to his prostate cancer. Therefore, the issue of entitlement to service connection for chronic prostatitis is inextricably intertwined with the pending issue of entitlement to service connection for prostate cancer; and thus, a decision on the matter of service connection for chronic prostatitis is deferred pending such adjudication. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

However, upon review of the electronic claims file, the Board notes that additional development regarding the issue of entitlement to service connection for chronic prostatitis is necessary. First, the Board notes that the Veteran was afforded a VA examination in December 2015 and an addendum opinion in January 2016. In December 2015, the VA examiner noted a diagnosis of chronic prostatitis and prostate cancer, and opined as to the following:
"medical opinion-less than 50% chance that veterans prostate cancer is secondary to military service; rationale-It is > 50% chance that his cancer is r/t ch prostatitis or STD in service and unless USAF can prove he had herbicide exposure in Okinawa, then this is my opinion even after reading abstracts, remand , etc.; The issue is all about percentage possibilities and therefore it is far more than 50% chance to not have cancer prostate due to ch prostatitis than a small chance, < 50%, (abstract articles) to have it."

However, in a January 2016 addendum opinion, the examiner clarified as to the following:
"less than likely, less than 50% probability, that veteran has a residual of provisional dx chronic prostatitis from service; rationale-current residual are r/t prostate cancer dx, not SC and as already stated 12/9/15, cancer prostate is not r/t service chronic prostatitis provisional dx."

On remand, the Board seeks additional clarification as to the etiology of the Veteran's chronic prostatitis. Specifically, the Board seeks clarification as to whether the Veteran's diagnosed chronic prostatitis is etiologically related to his in-service STD, his diagnosed prostate cancer, and any verified Agent Orange exposure. A thorough rationale supported by medical knowledge and facts is required.

Additionally, regarding the development of the Veteran's claim for service-connection for chronic prostatitis, the Board remands this matter for additional clarification as to the Veteran's asserted exposure to Agent Orange in service. While the RO has obtained a response from the JSRRC and from the Air Force Historical Research Agency, it is unclear as to whether the Air Force Historical Research Agency, which provided the final response, reviewed the numerous contentions and research provided by the Veteran. The Veteran has filed numerous articles asserting the storage of Agent Orange in Okinawa and the transport of Agent Orange on planes at this time. On remand, such research and assertions must be provided to the Air Force Historical Research Agency, and such research should be addressed in the response provided.

II. Acquired Psychiatric Disorder, to Include PTSD, Mild Neurocognitive Disorder, and Depressive Disorder

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, as a result of his service. The Veteran has provided the following stressors: an allergic reaction to penicillin in service (see June 2011 statement in support of claim), being examined for an STD in service (see January 2016 statement in support of claim), a flight with intense turbulence (see June 2011 statement in support of claim), typhoons experienced in service with the witnessing of destruction of dead bodies afterwards (see August 2011 statement in support of claim), being notified of John F. Kenney's death while in service (see September 2011 statement in support of claim), fear of Russian missiles (see September 2011 statement in support of claim), dealing with his sister's death while in service (see January 2017 statement in support of claim), and "horrifying" experiences in Okinawa such as seeing a fighter plane crash and charred bodies in the rubble (see June 2017 statement in support of claim). The Board notes that the Veteran's service treatment records indicate that upon discharge in 1964, abnormal excessive worry, depression, and trouble sleeping were reported.

The Veteran asserts that the September 2016 VA examination and December 2016 addendum opinion are inadequate. The Veteran requests an additional VA examination of his PTSD. The Veteran notes that he has a current diagnosis of PTSD and is receiving treatment for such at VA, as indicated in the VA treatment records associated with the claims file. Additionally, the Veteran contends that the VA examiner filed to provide thorough examination and interview, and adequately consider all of his asserted symptomatology and stressors. See January 2016 statement in support of claim; see also October 2016 statement in support of claim and correspondence; see also June 2017 statement in support of claim; see also April 2017 statement in support of claim. The Veteran specifically states that he does have intrusive thoughts, exhibits avoidance behavior, has trouble falling sleep and staying asleep, experiences flashbacks and relives traumas in dreams, withdraws from relationships, becomes aggressive and violent, and has difficulty with intimacy. See November 2011 statement in support of claim.

The Veteran was afforded a VA examination in September 2016. The examiner found that the Veteran did not meet the diagnostic criteria for PTSD under DSM-5 criteria and that the Veteran did not have a mental disorder that conforms with DSM-5 criteria. Although the VA examiner noted all of the Veteran's asserted stressors, the examiner did not report the Veteran's asserted symptomatology. An addendum opinion dated December 2016 includes a thorough review of the Veteran's record but did not include the Veteran's symptomatology. The December 2016 VA examiner noted that after a review of the Veteran's claims file, there is not sufficient evidence to meet diagnostic criteria for PTSD, but noted that the Veteran does meet the criteria for an other specified depressive disorder. The examiner opined that the other specified depressive disorder was less likely than not related to service because "symptoms began 42 years after discharge from service," and that the mild neurocognitive disorder was less likely than not related to service because "diagnosed 49 years after discharge from military."

The Board finds that an additional VA psychiatric examination is necessary to obtain clarification as to the nature of the Veteran's psychiatric disorders, and to obtain clarification as to the etiology of any such diagnosed psychiatric disorders. The examiner is to provide the Veteran with an examination and thorough interview, and is directed to note the Veteran's reported psychiatric issues in service (see 1964 discharge examination in service treatment records), and the Veteran's numerous lay statements as to his in-service experiences, stressors, and symptomatology. In addition to a thorough report and review of the Veteran's current symptomatology, the examiner is to provide detailed rationale as to the opined etiology of the Veteran's psychiatric disorders. 

The examiner is reminded that while in-service treatment records are to be taken into consideration and reviewed by examiners, the absence of documented treatment in service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Furthermore, the Board finds that unlike other disabilities, psychiatric disabilities are of the type of disability which may not cause a person to seek a medical professional. Therefore, while a lack of continuous treatment may be considered, it is not fatal to the Veteran's claim. 

Last, because the Veteran's current diagnosis of PTSD must be clarified, the Board also remands this matter for the AOJ to verify the Veteran's identified stressors. Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires: medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). As in this case, if it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that while a number of the Veteran's asserted stressors have been verified, not all of the Veteran's assertions have been. The Veteran's service treatment records confirm that the Veteran suffered an allergic reaction to penicillin in service and was treated for an STD in service. Additionally, the Veteran has provided significant evidence to support his assertion of typhoons in service, therefore, such stressor is verified. Similarly, the Veteran's assertion of being notified of John F. Kenney's death while in service and fear of Russian missiles while in service, is historically accurate, and therefore, verified. 

However, the Veteran's asserted stressors of a flight with intense turbulence (see June 2011 statement in support of claim), dealing with his sister's death while in service (see January 2017 statement in support of claim), and "horrifying" experiences in Okinawa such as seeing a fighter plane crash and charred bodies in the rubble (see June 2017 statement in support of claim), have not been verified.

Therefore, on remand, the Board directs the AOJ to seek verification of the Veteran's asserted in-service experiences and identified stressors that remain unverified, with 38 C.F.R. § 3.304(f) in mind. A memorandum of formal findings on the matters are to be included in the record.

III. TDIU

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of health problems, to include emotional problems and prostate problems. Therefore, the outcome of the pending claim of entitlement to service connection for prostate cancer, and the issues remanded herein, could affect whether the Veteran meets the criteria for TDIU benefits. Thus, the Board finds that the claim for TDIU is inextricably intertwined with the issues on remand, and must be remanded as well. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any ongoing and relevant VA treatment records, and associate such with the claims file. 
The Board specifically notes that the record reflects ongoing VA treatment for PTSD. Should such records be unavailable, a notation of such should be included in the record.

2. Thereafter, complete efforts to corroborate the Veteran's stressors and/or make a determination as to any asserted stressors, and if it is not possible to do so, enter a formal finding on a lack of information required to verify stressors outlining all efforts to corroborate the stressors.

Please note that the Board finds that a number of the Veteran's asserted stressors have been verified, to include: an allergic reaction to penicillin in service, treatment for an STD in service, typhoons in service, notification of John F. Kenney's death while in service, and fear of Russian missiles while in service.

The Veteran's asserted stressors that have not been verified include: a flight with intense turbulence (see June 2011 statement in support of claim), dealing with his sister's death while in service (see January 2017 statement in support of claim), and "horrifying" experiences in Okinawa such as seeing a fighter plane crash and charred bodies in the rubble (see June 2017 statement in support of claim).

3. After completion of the above development, schedule a VA examination to determine the nature and etiology of any psychiatric disability found, to include PTSD, depressive disorder, and mild neurocognitive disorder. The electronic claims file must be reviewed by the examiner, and a notation of such must be included in the examination report.
After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following question: 

(a) Identify the Veteran's currently diagnosed psychiatric disorder(s). If necessary, reconcile any medical findings with those noted in the September 2016 VA examination and December 2016 addendum opinion, and those diagnoses noted in the Veteran's VA treatment records (see diagnoses of PTSD, mild neurocognitive disorder, and depressive disorder).

(b) For each identified diagnosis, is at least as likely as not (50 percent or more probability) that the acquired psychiatric disability had its onset or is otherwise related to service?

(c) If the examiner finds a current diagnosis of PTSD, the examiner is to clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressors.

(d) Discuss the functional impairment of the Veteran's diagnosed acquired psychiatric disorder(s), with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks. 

The examiner is to review the entire claims file, but the examiner is directed to the Veteran's service treatment records, which report abnormal excessive worry, depression, and trouble sleeping. See 1964 discharge examination.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. The RO should review the electronic claims file thoroughly and prepare a summary of the Veteran's claimed in-service herbicide exposure, to include the complete research provided by the Veteran. All relevant documents, research submitted, service treatment records, service personnel records, and lay statements should be sent to the Air Force Historical Research Agency. 

The Air Force Historical Research Agency is to be requested to provide a response as to the Veteran's asserted herbicide exposure, to include whether herbicides were transported on the same plane that the Veteran flew on, and whether herbicides were stored in Okinawa. Documentation that the RO has included all relevant filings, to include the research provided, in its request to Air Force Historical Research Agency must be of record.

5. After completing directive (1) and (4), schedule a VA examination to determine the nature and etiology of the Veteran's asserted chronic prostatitis. The electronic claims file must be reviewed by the examiner, and a notation of such must be included in the examination report.

After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following question: 

(a) Is it at least as likely as not (a 50 percent or more probability) that the Veteran's chronic prostatitis had its onset or is otherwise related to active service, to include any verified exposure to agent orange?

(b) Is it at least as likely as not (a 50 percent or more probability) that the Veteran's chronic prostatitis had its onset or is otherwise related to active service, to include the Veteran's in-service STD? See service treatment records.

(c) Is it at least as likely as not (a 50 percent or more probability) that the Veteran's chronic prostatitis was caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the Veteran's prostate cancer?

(d) Discuss the functional impairment of the Veteran's chronic prostatitis, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks. 

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.





6. After the completion of a separate adjudication of the intertwined issue of entitlement to service connection for prostate cancer, and after completing any necessary additional development, readjudicate the claim of entitlement to service connection for chronic prostatitis.

7. After completing any necessary additional development, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.

8. Thereafter, and after any necessary additional development and after adjudication of the intertwined issues, readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU if appropriate.

9. If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow an appropriate time for response. Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




